     Case 7:19-cr-01995 Document 23 Filed on 10/10/19 in TXSD Page 1 of 1

                    UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                          MCALLEN DIVISION

UNITED STATES OF AMERICA

v.                                           Case Number: 7:19−cr−01995

Sunil Wadhwani




                           NOTICE OF SETTING

TAKE NOTICE THAT A PROCEEDING IN THIS CASE HAS BEEN SET FOR
THE PLACE, DATE AND TIME SET FORTH BELOW.


Before the Honorable
J Scott Hacker
PLACE:
Bentsen Tower
1701 W. Hwy. 83
McAllen, Texas 78501
DATE: 10/15/2019

TIME: 08:30 AM
TYPE OF PROCEEDING: Arraignment




Date: October 10, 2019
                                                        David J. Bradley, Clerk
